DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Subspecies I in the reply filed on 3/30/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 and 24-25 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Creamer (US5125454).
Regarding claim 13, Creamer discloses a heat exchanger (Fig. 1-2) comprising: flat pipes (112) arranged side by side in a predetermined step direction, each of the flat pipes comprising a passage for refrigerant; and a header collecting pipe (110) connected to the flat pipes and that extends along the predetermined step direction, wherein the header collecting pipe includes: a flat pipe-side header forming member (150) into which the flat pipes are inserted; and an opposite-side header forming member (120) that faces the flat pipe-side header forming member, wherein an internal space exists between the flat pipe-side header forming member and the opposite-side header forming member, when viewed along the predetermined step direction: the flat pipe-side header forming member has a flat pipe-side curved portion (see portion of 150) protruding toward the flat pipes, and the opposite-side header forming member has an opposite-side curved portion (see portion of 120) protruding toward a side away from the flat pipes, and an inner diameter of the opposite-side curved portion is smaller than an inner diameter of the flat pipe-side curved portion.
Regarding claim 14, Creamer discloses the limitations of claim 13, and Creamer further discloses the inner diameter of the flat pipe-side curved portion (see portion of 150)  is larger than a width of each of the flat pipes (112), and the inner diameter of the opposite-side curved portion (see portion of 120) is smaller than the width of each of the flat pipes (112).
Regarding claim 24, Creamer further discloses an air conditioner comprising the heat exchanger according to claim 13 (the heat exchanger of Fig. 1-2 is capable of operating as an air conditioner).
Regarding claim 25, Creamer discloses the limitations of claim 13, and Creamer further discloses the predetermined step direction is an up-down direction of the heat exchanger (Fig. 1-2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-22 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui (WO2016052304) via the English equivalent (US20170219298) in view of Kawakubo (US20030155109).
Regarding claim 13, Tsutsui teaches a heat exchanger (Fig. 17) comprising: flat pipes (31) arranged side by side in a predetermined step direction, each of the flat pipes comprising a passage for refrigerant; and a header collecting pipe (50) connected to the flat pipes and that extends along the predetermined step direction, wherein the header collecting pipe includes: a flat pipe-side header forming member (60) into which the flat pipes are inserted; and an opposite-side header forming member (65) that faces the flat pipe-side header forming member, wherein an internal space exists between the flat pipe-side header forming member and the opposite-side header forming member, when viewed along the predetermined step direction: the flat pipe-side header forming member has a flat pipe-side curved portion (603) protruding toward the flat pipes, and the opposite-side header forming member has an opposite-side curved portion (653) protruding toward a side away from the flat pipes, and an inner diameter of the opposite-side curved portion is smaller than an inner diameter of the flat pipe-side curved portion.
Tsutsui does not teach an inner diameter of the opposite-side curved portion is smaller than an inner diameter of the flat pipe-side curved portion.
Kawakubo teaches (see Fig. 13) an inner diameter (diameter of 151) of the opposite-side curved portion (150) is smaller than an inner width of the flat pipe-side curved portion (width of 160), in order to decrease the surface area of the flow section enhancing the pressure strength (¶[0007] & [0046]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsutsui to include the small diameter opposite-side curved portion, thereby providing an inner diameter of the opposite-side curved portion is smaller than an inner diameter of the flat pipe-side curved portion, in order to decrease the surface area of the flow section enhancing the pressure strength (¶[0007] & [0046]).
Regarding claim 14, Tsutsui teaches the limitations of claim 13, and Tsutsui as modified further teaches the inner diameter of the flat pipe-side curved portion (603) is larger than a width of each of the flat pipes (31), and Kawakubo further teaches the inner diameter of the opposite-side curved portion (diameter of 151) is smaller than the width of each of the flat pipes (110).
Regarding claim 15, Tsutsui teaches the limitations of claim 13, and Kawakubo further teaches when viewed along the predetermined step direction, the opposite-side header forming member (150) further includes an opposite-side straight portion extending straight from an end of the opposite-side curved portion, and the opposite-side straight portion is joined to the flat pipe-side header forming member (see two opposite straight portions of 150 on either side of 154).
Regarding claim 16, Tsutsui teaches the limitations of claim 13, and Kawakubo further teaches the opposite-side straight portion does not face the internal space (see two opposite straight portions of 150 on either side of 154 facing to the left of Fig. 13).

Regarding claim 17, Tsutsui teaches the limitations of claim 13, and Tsutsui as further teaches the header collecting pipe further includes an intermediate-side header forming member (70) interposed between the flat pipe-side header forming member (60) and the opposite-side header forming member (65).
Regarding claim 18, Tsutsui teaches the limitations of claim 13, and Tsutsui as further teaches the intermediate-side header forming member (70) partitions the internal space into a flat pipe-side space and an opposite-side space, the flat pipe-side space is on a side between the intermediate-side header forming member and the flat pipe-side header forming member, the opposite-side space is on a side between the intermediate-side header forming member and the opposite-side header forming member, and the header collecting pipe has a loop structure (see loop in Fig. 14) in which the refrigerant flows back and forth between the flat pipe-side space and the opposite-side space.
Regarding claim 19, Tsutsui teaches the limitations of claim 13, and Tsutsui as modified does not teach the inner diameter of the opposite- side curved portion is 0.5 to 0.75 times the inner diameter of the flat pipe-side curved portion, however, Kawakubo further teaches decreasing the surface area of the flow section enhances the pressure strength (¶[0007] & [0046]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide wherein the inner diameter of the opposite- side curved portion is 0.5 to 0.75 times the inner diameter of the flat pipe-side curved portion, in order to decrease the surface area of the flow section enhancing the pressure strength (¶[0007] & [0046]), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).
Regarding claim 20, Tsutsui teaches the limitations of claim 17, and Kawakubo further teaches when viewed along the predetermined step direction, the opposite-side header forming member further includes an opposite-side straight portion extending straight from an end of the opposite-side curved portion, and the opposite-side straight portion is joined with the intermediate-side header forming member (see two opposite straight portions of 150 on either side of 154 joined to 170).
Regarding claim 21, Tsutsui teaches the limitations of claim 20, and Kawakubo further teaches the opposite-side straight portion faces away from the internal space (see two opposite straight portions of 150 on either side of 154 facing to the left of Fig. 13).
Regarding claim 22, Tsutsui teaches the limitations of claim 20, and Tsutsui as modified further teaches when viewed along the predetermined step direction, the intermediate-side header forming member (70) includes an intermediate-side straight portion (71) extending straight along the opposite-side straight portion, and a length of the intermediate-side straight portion (see two opposite straight portions of 150 on either side of 154 of Kawakubo) is equal to or greater than a length of the opposite-side straight portion (71 extends across the entire length of the header, and thus as modified would be greater in length than the straight portions of Kawakubo).
Regarding claim 24, Tsutsui further teaches an air conditioner comprising the heat exchanger according to claim 13 (¶[0055-0057]).
Regarding claim 25, Tsutsui teaches the limitations of claim 13, and Tsutsui as further teaches the predetermined step direction is an up-down direction of the heat exchanger (Fig. 17).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsutsui (WO2016052304) via the English equivalent (US20170219298) in view of Kawakubo (US20030155109) and Gowan (US20030085030).
Regarding claim 23, Tsutsui teaches the limitations of claim 13, and Tsutsui does not teach the opposite-side header forming member is thinner than the flat pipe-side header forming member.
Gowan teaches the opposite-side header forming member is thinner than the flat pipe-side header forming member (¶[0011] “header is thicker than the concavely curved part, which forms the tank”), in order to improve the burst strength (¶[0011]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Tsutsui to include the thinner opposite-side header forming member of Gowan, in order to improve the burst strength (¶[0011]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763